Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 11-14, 17, 20, 26-27, 29-30, 33-34, 37-39, 45-47, 49-52, 54-57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al. (US 2021/0044821) in view of Lee et al. (US 2021/0195227).

Regarding claim 1 Galpin discloses a method of decoding video data, the method comprising: 
obtaining an encoded video bitstream including video data (input of video decoder in Figure 5); 
obtaining, from the encoded video bitstream, a current block of a picture of the video data (coding  unit (CU) – Figure 1; CU at decoder – [0046]);
determining that a value of an illumination compensation flag associated with an additional block of the video data is to be inherited for at least one motion vector candidate of the current block, the value of the illumination compensation flag associated with the additional block indicating that illumination compensation is to be performed for the current block (copying IC flag from neighboring blocks – [0049]; IC flag is copied from the motion vector predictor of its neighboring blocks – [0062]; it is noted a person with ordinary skill in the art knows that an illumination compensation flag set to true allows for illumination compensation to be performed);
determining whether the at least one motion vector candidate of the current block is obtained from one or more motion vectors of one or more other blocks of the video data (determining if merge candidates of current block are available – step 400 in Figure 7; determining if merge candidates of current block are available – [0064]); and 
determining whether to inherit the value of the illumination compensation flag for the at least one motion vector candidate based on whether the at least one motion vector candidate is obtained from the one or more motion vectors (when it is determined the merge candidates of current CU are available the IC flag is set equal to that of the corresponding temporal co-located block – [0064]).
However, fails to explicitly disclose at least one motion vector candidate being obtained by modifying one or more motion vectors.
In his disclosure Lee teaches at least one motion vector candidate being obtained by modifying one or more motion vectors (obtaining a temporal merge candidate of current block by scaling the motion vector of a collocated block – [0226]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention because such incorporation improves compression efficiency and reduces the computational complexity (par. [0004-0006]).

Regarding claim 4 Galpin discloses the method of claim 1, further comprising: 
determining whether the at least one motion vector candidate of the current block is obtained using bi-directional prediction (determine whether the merge candidate are bi-predictive candidates – Figure 8); and 
determining whether to inherit the value of the illumination compensation flag for the at least one motion vector candidate based on whether the at least one motion vector candidate is obtained using bi-directional prediction (Figure 8 shows a determination of copying the IC flag based on whether or not bi-directional prediction was used to obtained the motion vector candidates).

Regarding claim 11 Galpin discloses the method of claim 4, further comprising: 
based on a determination that the at least one motion vector candidate of the current block is not obtained using bi-directional prediction, inheriting the value of the illumination compensation flag for the at least one motion vector candidate, the value of the illumination compensation flag indicating that illumination compensation is to be applied (Figure 8 shows the value of the IC flag being copied when the candidate is not obtained from a bi-directional prediction process).

Regarding claim 12 Galpin discloses the method of claim 4, further comprising: 
based on a determination that the at least one motion vector candidate of the current block is obtained using bi-directional prediction, setting a value of at least one illumination compensation flag of the at least one motion vector candidate to a false value, the false value indicating that illumination compensation is not to be applied (setting the IC flag to false when the IC flags of the bi-predicted motion vectors are false – [0071-0072], Figure 8).

Regarding claim 13 Galpin discloses the method of claim 1, further comprising: 
determining that illumination compensation is to be applied for the current block (IC flag set to true or false – [0064]); and 
deriving illumination compensation parameters for the current block using one or more neighboring blocks of the current block and one or more of: a first set of one or more neighboring blocks of a first reference block used for inter-prediction of the current block, a second set of one or more neighboring blocks of a second reference block used for inter-prediction of the current block, or a combination of the first set of one or more neighboring blocks and the second set of one or more neighboring blocks (deriving IC parameters – Figure 3, [0018,0048]; Figure 3 shows the derivation of IC parameters based on neighboring blocks of the current block L-shape-cur and a first set of neighboring blocks of a first reference block used for inter-prediction of the current block L-shape-ref0).

Regarding claim 14 Galpin discloses the method of claim 13, wherein the one or more neighboring blocks of the current block include one or more of a top neighboring block or a left neighboring block of the current block, the first set of one or more neighboring blocks includes one or more of a top neighboring block or a left neighboring block of the first reference block, and the second set of one or more neighboring blocks includes one or more of a top neighboring block or a left neighboring block of the second reference block (Figure 3 shows L-shape-cur being neighboring blocks of the current block which includes one or more of a top neighboring block or a left neighboring block of the current block and L-shape-ref0 being neighboring blocks which includes top neighboring blocks or left neighboring blocks of the first reference block).

Claim 17 corresponds to the apparatus that performs the method of claim 1. Therefore, claim 17 is being rejected on the same basis as claim 1.

Claim 20 corresponds to the apparatus that performs the method of claim 4. Therefore, claim 20 is being rejected on the same basis as claim 4.

Claim 26 corresponds to the apparatus that performs the method of claim 11. Therefore, claim 26 is being rejected on the same basis as claim 11.

Claim 27 corresponds to the apparatus that performs the method of claim 12. Therefore, claim 27 is being rejected on the same basis as claim 12.

Claim 29 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1. Therefore, claim 29 is being rejected on the same basis as claim 1.

Claim 30 corresponds to the encoding apparatus performing the inverse process of the decoding apparatus of claim 1. Therefore, claim 30 is being rejected on the same basis as claim 1.

Claim 33 corresponds to the apparatus that performs the method of claim 13. Therefore, claim 33 is being rejected on the same basis as claim 13.
Claim 34 corresponds to the apparatus that performs the method of claim 14. Therefore, claim 43 is being rejected on the same basis as claim 14.

Claim 37 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 4. Therefore, claim 37 is being rejected on the same basis as claim 4.

Claim 38 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 11. Therefore, claim 38 is being rejected on the same basis as claim 11.

Claim 39 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the 

Regarding claim 45 Galpin discloses the method of claim 1, further comprising: 
based on a determination that the at least one motion vector candidate of the current block is not obtained by modifying the one or more motion vectors of the one or more other blocks, inheriting the value of the illumination compensation flag for the at least one motion vector candidate, the value of the illumination compensation flag indicating that illumination compensation is to be applied (when a CU is coded with merge mode, the IC flag is copied from neighboring blocks – [0049]; it is noted it is known in the art to obtain motion vector candidates of a current block by merging the motion vector information of other blocks, meaning the motion vectors of other blocks are not modified in order to obtain the candidates of the current block).

Regarding claim 46 Galpin discloses the method of claim 45, further comprising determining, based on the value of the illumination compensation flag for the at least one motion vector candidate, to perform illumination compensation for the current block, wherein performing illumination compensation for the current block comprises: 
deriving one or more illumination compensation parameters for the current block using one or more neighboring blocks of the current block and one or more neighboring blocks of a reference block used for inter-prediction of the current block (deriving IC parameters – Figure 3, [0018,0048]; Figure 3 shows the derivation of IC parameters based on neighboring blocks of the current block L-shape-cur and neighboring blocks of a reference block used for inter-prediction of the current block L-shape-ref0).

Regarding claim 47 Galpin discloses the method of claim 1, further comprising: 
based on a determination that the at least one motion vector candidate of the current block is obtained by modifying the one or more motion vectors of the one or more other blocks, setting a value of at least one illumination compensation flag of the at least one motion vector candidate to a false value, the false value indicating that illumination compensation is not to be applied (setting the IC flag to false when the IC flags of the bi-predicted motion vectors are false – [0071-0072], Figure 8).
However, fails to explicitly disclose at least one motion vector candidate being obtained by modifying one or more motion vectors.
In his disclosure Lee teaches at least one motion vector candidate being obtained by modifying one or more motion vectors (obtaining a temporal merge candidate of current block by scaling the motion vector of a collocated block – [0226]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention because such incorporation improves compression efficiency and reduces the computational complexity (par. [0004-0006]).

Regarding claim 49 Galpin discloses the method of claim 11, further comprising determining, based on the value of the illumination compensation flag for the at least one motion vector candidate, to perform illumination compensation for the current block, wherein performing illumination compensation for the current block comprises: 
deriving one or more illumination compensation parameters for the current block using one or more neighboring blocks of the current block and one or more neighboring blocks of a reference block used for inter-prediction of the current block (deriving IC parameters – Figure 3, [0018,0048]; Figure 3 shows the derivation of IC parameters based on neighboring blocks of the current block L-shape-cur and neighboring blocks of a reference block used for inter-prediction of the current block L-shape-ref0).

Claim 50 corresponds to the apparatus that performs the method of claim 45. Therefore, claim 50 is being rejected on the same basis as claim 45.

Claim 51 corresponds to the apparatus that performs the method of claim 46. Therefore, claim 51 is being rejected on the same basis as claim 46.

Claim 52 corresponds to the apparatus that performs the method of claim 47. Therefore, claim 52 is being rejected on the same basis as claim 47.

Claim 54 corresponds to the apparatus that performs the method of claim 49. Therefore, claim 54 is being rejected on the same basis as claim 49.

Claim 55 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 45. Therefore, claim 55 is being rejected on the same basis as claim 45.

Claim 56 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 46. Therefore, claim 56 is being rejected on the same basis as claim 46.

Claim 57 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 47. Therefore, claim 57 is being rejected on the same basis as claim 47.

Claim 59 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 49. Therefore, claim 59 is being rejected on the same basis as claim 49.

Claims 15, 35, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al. (US 2021/0044821) in view of Lee et al. (US 2021/0195227) further in view of Lim et al. (US 2019/0297325).

Regarding claim 15 Galpin discloses the method of claim 1. However, fails to explicitly disclose determining whether to use the illumination compensation flag for comparing motion information for the current block against stored motion information in a motion information candidate list, wherein the motion information for the current block is added to the motion information candidate list based on the comparison.
In his disclosure Lim teaches determining whether to use the illumination compensation flag for comparing motion information for the current block against stored motion information in a motion information candidate list, wherein the motion information for the current block is added to the motion information candidate list based on the comparison (comparing derived motion vector candidate to motion vector candidate list and adding motion vectors to the list when the motion vector is not present in the list – [0301-0302, 0311]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lim into the teachings of Galpin because such incorporation decreases memory bandwidth required for performing inter prediction or motion compensation in a video encoder/decoder (paragraph [0007]).

Claim 35 corresponds to the apparatus that performs the method of claim 15. Therefore, claim 35 is being rejected on the same basis as claim 15.

Claim 43 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 15. Therefore, claim 43 is being rejected on the same basis as claim 15.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al. (US 2021/0044821) in view of Lee et al. (US 2021/0195227) further in view of Bordes et al. (US 2020/0244990).

Regarding claim 28 Galpin discloses the apparatus of claim 17. However, fails to explicitly disclose further comprising at least one of a camera for capturing one or more pictures and a display for displaying the one or more pictures.
In his disclosure Bordes teaches at least one of a camera for capturing one or more pictures and a display for displaying the one or more pictures (smartphone – [0170]; as a person with ordinary skill in the art would know smartphones comprise cameras for capturing one or more pictures and a display).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bordes into . 

Claims 48, 53, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al. (US 2021/0044821) in view of Lee et al. (US 2021/0195227) further in view of Xu et al. (US 2020/0112739).

Regarding claim 48 Galpin discloses the method of claim 47. However, fails to explicitly disclose wherein the one or more motion vectors of the one or more other blocks are pairwise motion vector candidates.
In his disclosure Xu teaches wherein the one or more motion vectors of the one or more other blocks are pairwise motion vector candidates (pairwise motion vector – [0032]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Xu into the teachings of Galpin because such incorporation improves coding efficiency (par. [0098]).

Claim 53 corresponds to the apparatus that performs the method of claim 48. Therefore, claim 53 is being rejected on the same basis as claim 48.

Claim 58 corresponds to the non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482